         Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 1 of 28




                THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JEAN
                     Plaintiff,             NO. 4:20-CV-01722

              v.

BUCKNELL UNIVERSITY,
NATIONAL FRATERNITY OF
KAPPA DELTA RHO,
KAPPA DELTA RHO – IOTA
CHAPTER,
WILLIAM C. BABCOCK, DILLON
DUTTERA and NICHOLAS
ZANGHETTI
                Defendants

 PLAINTIFF JOHN JEAN’S BRIEF IN OPPOSITION TO DEFENDANT
   KAPPA DELTA RHO-IOTA CHAPTER’S MOTION TO COMPEL
           ARBITRATION AND STAY PROCEEDINGS

                            TABLE OF CONTENTS

  I.       INTRODUCTION/PROCEDURAL HISTORY………………………...1

  II.      FACTUAL BACKGROUND…………………………………………....2

  III.     QUESTION PRESENTED………………………………………………4

  IV.      ARGUMENT…………………………………………………………….4

           A. Standard of Review…………………………………………………...4

           B. Plaintiff Did Not “Expressly Agree to Arbitrate” His
              Claims..……………………………………………………………….5

           C. The Alleged Contract, Which Contains an Arbitration Provision, is
              Invalid Because it is Procedurally and Substantively
              Unconscionable……………………………………………………….7

                                        i
     Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 2 of 28




          1. The Alleged Contract is a Contract of Adhesion, Procedurally
             Unconscionable, and Unenforceable…...………………………....8

          2. The Contract is Substantively Unconscionable and
             Unenforceable……………………………………………………13

       D. It is Against Public Policy to Force Plaintiff, a Victim of Crime, to
          Arbitrate His Claims, Especially Under the Terms of This
          Agreement………………..………………………………………….18

       E. Defendant’s Motion Should be Denied Because it is Opposed by
          Bucknell University a Non-Signatory, and Would Force Two
          Separate Adjudications of the Same Incident, Facts, and
          Claims……………………………………………………………….19

       F. Defendant’s Motion to Stay Should be Denied……………………..19

V.     CONCLUSION…………………………………………………………20




                                     ii
        Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 3 of 28




                             TABLE OF AUTHORITIES

Cases

ACE Am. Ins. Co. v. Guerriero, 738 F. App'x 72 (3d Cir. 2018)………………..4, 5

Alexander v. Anthony Int'l, L.P., 341 F.3d 256 (3d Cir. 2003)…………………..8, 9

AT&T Techs., Inc. v. Commc'ns Workers of Am., 475 U.S. 643 (1986)…………4, 5

Bensalem Twp. v. International Surplus Lines Ins. Co., 38 F.3d 1303 (3d Cir.
1994)…………………………………………………………………………..…7, 8

Camp Ne'er Too Late, LP v. Swepi, LP, 185 F. Supp. 3d 517 (M.D. Pa. 2016)...…6

Denlinger, Inc. v. Dendler, 608 A.2d 1061 (Pa. Super. 1992)…………………....13

Doctor's Associates, Inc. v. Casarotto, 517 U.S. 681 (1996)…………………...….7

Ferguson v. Lakeland Mut. Ins. Co., 596 A.2d 883 (Pa. Super. 1991)…………….7

Griffen v. Alpha Phi Alpha, 2007 WL 707364 (E.D. Pa. Mar. 2,
2007)…………………………………………………………………..11, 12, 13, 15

Harris v. Green Tree Financial Corp., 183 F.3d 173 (3d Cir. 1999)…………..…..8

Johnson v. West Suburban Bank, 225 F.3d 366 (3d. Cir. 2000)…………………..16

Kaneff v. Del. Title Loans, 587 F.3d 616 (3d Cir. 2009)………………………...…5

Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156 (3d Cir. 2009)………4

Ostroff v. Alterra Healthcare Corp., 433 F. Supp. 2d 538 (E.D. Pa. 2006)………16

Quiles v. Fin. Exch. Co., 879 A.2d 281 (Pa. Super. 2005)………………..……..4, 7

Robson v. E.M.C. Insurance, 785 A.2d 507 (Pa. Super. 2001)…………………….8

Salley v. Option One Mortgage Corp., 925 A.2d 115 (Pa. 2007)…………….…..13


                                      3
      Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 4 of 28




Somerset Consulting, LLC v. United Capital Lenders, LLC, 832 F. Supp. 2d 474
(E.D. Pa. 2011)……………………………………………………….………….....5

Thibodeau v. Comcast Corp., 912 A.2d 874 (Pa. Super 2006)…………………….8

Trippe Mfg. Co. v. Niles Audio Corp., 401 F.3d 529 (3d Cir. 2005)……………4, 7

Worldwide Underwriters Ins. Co. v. Brady, 973 F.2d 192 (3d Cir. 1992)………7, 8

Statutes

9 U.S.C. § 3……………………………………………………………………….19

18 Pa. C.S.A. § 2806…………………………………………………………….…6

42 Pa. C.S.A. § 7304……………………………………….……………………..19




                                     4
        Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 5 of 28




                THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JEAN
                       Plaintiff,              NO. 4:20-CV-01722

              v.

BUCKNELL UNIVERSITY,
NATIONAL FRATERNITY OF
KAPPA DELTA RHO,
KAPPA DELTA RHO – IOTA
CHAPTER,
WILLIAM C. BABCOCK, DILLON
DUTTERA and NICHOLAS
ZANGHETTI
                Defendants

  PLAINTIFF JOHN JEAN’S BRIEF IN OPPOSITION TO DEFENDANT
    KAPPA DELTA RHO-IOTA CHAPTER’S MOTION TO COMPEL
            ARBITRATION AND STAY PROCEEDINGS

        Plaintiff John Jean, by and through his counsel, Freiwald Law, P.C., files

this Brief in Opposition to Defendant Kappa Delta Rho-Iota Chapter’s Motion to

Compel Arbitration and Stay Proceedings.

   I.      INTRODUCTION/PROCEDURAL HISTORY

        This case involves the brutal and life-threatening hazing sustained by

Plaintiff John Jean on the first night he pledged to see whether he would be offered

membership in the Kappa Delta Rho Fraternity’s Iota Chapter at Bucknell

University. Kappa Delta Rho-Iota Chapter had been previously banned from



                                           1
         Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 6 of 28




Bucknell University for hazing and other bad conduct and was only allowed back

to Bucknell in 2012.

         Plaintiff filed this case against Defendants for negligence and negligence per

se in violating the Pennsylvania law against hazing, which toughened up the

criminal penalties for hazing in Pennsylvania, as well as for assault, battery,

negligent infliction of emotional distress, and false imprisonment. Defendants

Babcock and Duttera filed Motions to Compel Arbitration based upon an alleged

contract, which Plaintiff was required to sign electronically in order to pledge the

fraternity. Plaintiff has opposed these Motions. Defendant Kappa Delta Rho-Iota

Chapter has filed a Motion to Compel Arbitration and Stay the Proceedings.

However, for the reasons stated in this brief, the contract is not valid or enforceable

as it is procedurally and substantively unconscionable and would be against public

policy to force Plaintiff, a victim of crime, to submit to binding arbitration where

the contract itself weighs heavily in favor of Defendants, is a contract of adhesion,

and is grossly unfair to Plaintiff.

   II.      FACTUAL BACKGROUND

         A. Plaintiff’s Response to Defendant’s Statement of Facts

         1. Admitted.

         2. Denied as stated. By way of further answer, the Affidavit of Ms.




                                            2
       Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 7 of 28




Coynette is a written document and speaks for itself. Plaintiff denies the

statements made in Ms. Coynette’s Affidavit. The New Member Registration

Form states in capital letters that completing the form is “A REQUIRED STEP.”

See New Member Registration Form at Exhibit “A,” page 1.

       3. Denied.

       4. Denied.

       5. Denied. The Verification of Joseph Rosenberg is a written document and

speaks for itself. Plaintiff denies the statements made by Mr. Rosenberg.

       6. Denied. The New Member Registration Form is a written document and

speaks for itself.

       7. Denied.

       8. Denied as stated. Plaintiff’s claims are in his Complaint, which is a

written document and speaks for itself.

       9-11. Admitted.

       12. Denied. It is specifically denied that Plaintiff agreed to the Plan.

       13. Denied.

       B. Plaintiff’s Statement of Facts

       Plaintiff incorporates his Statement of Facts set forth in his Opposition

to Defendant Babcock’s Motion to Compel Arbitration in its entirety as if set forth

fully here. (Doc. 27).


                                           3
          Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 8 of 28




   III.     QUESTION PRESENTED

            Q. Should Defendant’s Motion to Compel Arbitration and Stay
               Proceedings be Denied Where the Alleged Contract is
               Unconscionable and a Contract of Adhesion and Defendant Has Not
               Shown Good Cause to Stay the Proceedings?

               Suggested Answer: Yes.

   IV.      ARGUMENT

      A. Standard of Review

      Prior to enforcing an alleged agreement to arbitrate, there must be a

determination as to whether the agreement is valid. Although arbitration can be

favored, the presumption in favor of arbitration “does not apply to the

determination of whether there is a valid agreement to arbitrate between the

parties.” Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 160 (3d Cir.

2009). Before compelling arbitration pursuant to the Federal Arbitration Act, a

court must determine that (1) a valid agreement to arbitrate exists, and (2) the

particular dispute falls within the scope of that agreement. Trippe Mfg. Co. v. Niles

Audio Corp., 401 F.3d 529, 532 (3d Cir. 2005); Quiles v. Fin. Exch. Co., 879 A.2d

281, 283 n. 3 (Pa. Super. 2005).

      Pursuant to the Federal Arbitration Act (“FAA”), a court may enforce a

contract to arbitrate, but only if the court is satisfied that the “making of the

agreement” to arbitrate is not “in issue.” ACE Am. Ins. Co. v. Guerriero, 738 F.

App'x 72, 77 (3d Cir. 2018) (“Before compelling arbitration, ... courts must be

                                            4
       Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 9 of 28




satisfied that the parties have an agreement to arbitrate because ‘arbitration is a

matter of contract and a party cannot be required to submit to arbitration any

dispute which he [or she] has not agreed so to submit.’”) (quoting AT & T Techs.,

Inc. v. Commc'ns Workers of Am., 475 U.S. 643, 648, (1986)).

      A motion to compel arbitration is evaluated under the summary judgment

standard. Id. at 77. Therefore, arbitration will be compelled only if the

arbitrability issue presents no genuine, material issues of fact, with “[t]he party

opposing arbitration ... given the benefit of all reasonable doubts and inferences

that may arise.” Id. (quoting Kaneff v. Del. Title Loans, 587 F.3d 616, 620 (3d Cir.

2009)). If there are material factual disputes regarding arbitrability, the court

should proceed to trial “regarding ‘the making of the arbitration agreement or the

failure, neglect, or refusal to perform the same,’ as Section 4 of the FAA

envisions.” Id. (quoting Somerset Consulting, LLC v. United Capital Lenders,

LLC, 832 F.Supp.2d 474, 482 (E.D. Pa. 2011)).

      B.     Plaintiff Did Not “Expressly Agree to Arbitrate” His Claims

      The issue is not as simple as Defendant states. Plaintiff checking a box and

typing in his initials on an electronic form does not mean that he understood or

agreed to its terms. Even if he did agree (which Plaintiff disputes), there are

several ways where that alleged agreement can and should be void and that are

applicable here and explained in detail below.


                                           5
      Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 10 of 28




        Defendant also argues about the meaning of the word “participate” in the

alleged contract. Plaintiff had previously alleged in his Opposition to Defendants

Babcock and Duttera’s Motions to Compel Arbitration that Plaintiff cannot be said

to have “participated” in hazing, which is the activity at issue that caused

Plaintiff’s injuries. Defendant quarrels with the term “participation” and argues

that it should not be interpreted to mean “voluntary” participation. Pennsylvania’s

Anti-Hazing Law prohibits a defense that consent of the student was obtained,

which is what Defendant is arguing here. See 18 Pa. C.S.A. § 2806. Under

Defendant’s view, it asks the Court to compel any “member” who was forced or

coerced against his will to do something allegedly covered by the Plan to be bound

by arbitration. This cannot be the case.

      If “participation” does not inherently mean that the participation must be

voluntary, then the term is ambiguous. “[U]nder the rule of contra proferentem,

any ambiguous language in a contract is construed against the drafter and in favor

of the other party if the latter's interpretation is reasonable.” Camp Ne'er Too Late,

LP v. Swepi, LP, 185 F. Supp. 3d 517, 549 (M.D. Pa. 2016).

      Defendant also argues that under the alleged contract’s definition of “claim,”

Plaintiff’s claims must be included and, therefore, arbitrated. This is also false.

The alleged contract notes that it applies to claims “arising out of…participation in

Fraternity activities of a member by the Fraternity.” See Exhibit “A” at Section 9.


                                           6
       Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 11 of 28




       In order for the alleged contract to apply, the member must have

participated in Fraternity activities and be a member of the fraternity. There are

genuine issues of material fact as to whether Plaintiff was a “member” as defined

in the alleged contract. Additionally, Plaintiff did not “participate” in hazing,

being assaulted or falsely imprisoned.1 The genuine issues of material fact require

Defendant’s Motion to be denied.

       C.     The Alleged Contract, Which Contains an Arbitration Provision,
              is Invalid Because it is Procedurally and Substantively
              Unconscionable.

       “[G]enerally applicable contract defenses, such as fraud, duress, or

unconscionability, may be applied to invalidate arbitration agreements.” Doctor's

Associates, Inc. v. Casarotto, 517 U.S. 681, 687 (1996). In evaluating claims of

unconscionability, courts generally recognize two categories, procedural, or “unfair

surprise” unconscionability and substantive unconscionability. See Ferguson v.

Lakeland Mut. Ins. Co., 596 A.2d 883, 885 (Pa. Super. 1991). “Unconscionability

requires a two-fold determination: that the contractual terms are unreasonably

favorable to the drafter and that there is no meaningful choice on the part of the

other party regarding acceptance of the provisions.” Bensalem Twp. v.




1
  The Court should deny Defendant’s Motion because “the particular dispute does not fall within
the scope of the agreement,” as required as a condition precedent to compelling arbitration
according to Third Circuit and Pennsylvania law. Trippe Mfg. Co. v. Niles Audio Corp., 401
F.3d 529, 532 (3d Cir. 2005); Quiles v. Fin. Exch. Co., 879 A.2d 281, 283 n. 3 (Pa. Super. 2005).

                                                7
       Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 12 of 28




International Surplus Lines Ins. Co., 38 F.3d 1303, 1312 (3d Cir. 1994) (quoting

Worldwide Underwriters Ins. Co. v. Brady, 973 F.2d 192, 196 (3d Cir. 1992)).

          1. The Alleged Contract is a Contract of Adhesion, Procedurally
             Unconscionable, and Unenforceable.

      Contracts of adhesion are standardized form contracts presented to

consumers without negotiation or any option for modification. In Robson v.

E.M.C. Insurance, 785 A.2d 507, 510 (Pa. Super. 2001), the Superior Court

defined a contract of adhesion as one “prepared by one party, to be signed by the

party in a weaker position, [usually] a consumer, who has little choice about the

terms.” Where the arbitration clause is contained in an adhesion contract and

unfairly favors the drafting party, such clauses are unconscionable and must be

deemed unenforceable. Thibodeau v. Comcast Corp., 912 A.2d 874 (Pa. Super

2006). Procedural unconscionability refers specifically to “the process by which

an agreement is reached and the form of an agreement, including the use therein of

fine print and convoluted or unclear language.” Harris v. Green Tree Financial

Corp., 183 F.3d 173, 181 (3d Cir. 1999).

      In denying a motion to compel arbitration on the basis of procedural

unconscionability, the Third Circuit in Alexander v. Anthony Int'l, L.P., 341 F.3d

256 (3d Cir. 2003) stated that “[t]he arbitration agreement in the Hourly Employee

Contract was prepared by the party with excessive bargaining power and presented

to plaintiffs for signature on a take-it-or-leave-it basis.” Id. at 266. The court

                                           8
         Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 13 of 28




elaborated that the employer, “which conducts business throughout the nation and

the world, clearly possessed more bargaining power than two long-time equipment

operators with limited educational backgrounds and, at best, very narrow options

for other employment.” Id.

         Similarly, here, the contract was drafted by Kappa Delta Rho and

presumably its lawyers. It was presented on a “take it or leave it basis” and

specifically says that completing the form is a “REQUIRED STEP”. See Kappa

Delta Rho New Member Registration at Exhibit “A,” page 1. There was no ability

for Plaintiff to choose not to sign the contract. Plaintiff also had no other options

to pledge a fraternity because the bid from Kappa Delta Rho, Iota Chapter was the

only one he received. Even though Defendant argues that membership in a

fraternity is not a dire circumstance like an employment scenario, the fact that this

was Plaintiff’s only option to potentially gain admission to a fraternity still

deserves consideration.

         The document also states that “[t]he effective date of this Plan is March 28,

2016”. See Exhibit A, Section 10. This fact points toward the contract being a

contract of adhesion because it was created four and a half (4 ½) years prior to it

being sent to Plaintiff. It was not something specifically drafted for Plaintiff’s

consideration or drafted with the intent of allowing Plaintiff to have any say in its

terms.


                                            9
       Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 14 of 28




      The parties here are on vastly unequal ground. Plaintiff is a college student

and has no prior experience with lengthy documents or proposed contracts such as

the one at issue. Defendant argues that Plaintiff was twenty (20) years old and on

the Dean’s List so he should have understood the document. However, doing well

in high school or college courses does not equal the ability to understand a lengthy

legal document, which was specifically drafted to benefit the Fraternity.

      The document on its face appears to be a “New Member Registration” that

contains twelve (12) pages of single-spaced paragraphs, not a binding arbitration

contract. It is clear that the drafter of the contract, Kappa Delta Rho, had all of the

bargaining power and Plaintiff did not have the ability to change its terms.

Defendant argues that Plaintiff never contacted Joseph Rosenberg, the Executive

Director of the National Fraternity of Kappa Delta Rho to inquire about changing

the terms of the alleged contract. See Def. Br. at 14, referencing Exhibit “A” to

Defendant’s Motion at paragraph 11.

      There is nowhere in the alleged contract that Plaintiff was informed of his

ability to alter the terms. It also does not or suggest that he could contact Mr.

Rosenberg to inquire about changing the terms. The document states at the

beginning that “THIS IS A REQUIRED STEP,” which implies that completing

this form is required and is not negotiable.




                                          10
      Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 15 of 28




      It is also important to consider when this agreement was signed. Although

we do not have all the facts at this point because no fact discovery (other than very

limited Rule 26 disclosures from some of the parties) has commenced, the alleged

contract states that the form was submitted on September 8, 2020 at 8:25 pm. See

Exhibit “A”, page 1. The alleged contract later says that it applies to “Member[s]”,

which is defined as “any new member, pledge, initiate, existing member, alumni,

or former member of the National Fraternity of Kappa Delta Rho.” See Exhibit

“A” at Section 2. G.

      At the time Plaintiff allegedly submitted this agreement, he had not yet

become a pledge because the pledging process did not start until September 10,

2020. Plaintiff was not a “new member” since he had not been admitted to the

fraternity. He was not an “existing member,” “alumni,” or “former member”

either. The term “initiate” is vague and is not defined in the contract. The issue of

whether Plaintiff was a “member” at the time of this alleged contract, alone, is a

genuine issue of material fact requiring Defendant’s Motion to be denied.

Alternatively, the contract is invalid as it is procedurally unconscionable and

Defendant’s Motion to enforce it and compel arbitration should be denied.

      Defendant cites to Griffen v. Alpha Phi Alpha, 2007 WL 707364 (E.D. Pa.

Mar. 2, 2007), to try to persuade this Court to compel Plaintiff to arbitrate his

claims. Griffen is an unreported case from a different jurisdiction and is non-


                                          11
       Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 16 of 28




binding, but Plaintiff acknowledges that, in general, unreported cases from a

different jurisdiction can be persuasive authority. However, the Griffen case is so

dissimilar to the facts here that it should be disregarded.

      The only similarity between Griffen and here is that Griffen involved a

plaintiff, who was injured by fraternity members, and the fraternity moved to

compel arbitration. Ultimately, the Eastern District Court compelled Griffen to

arbitrate his claims, but the underlying facts of Griffen are so different that the

same outcome cannot be reached here.

      The alleged contract in Griffen was one (1) page and contained four (4)

paragraphs. Id. at *1. Here, the alleged contract is twelve (12) pages, with thirty-

three (33) different sections, with multiple paragraphs contained within most

sections. In Griffen, there was one specific paragraph out of the four paragraphs

that specifically explained that Griffen’s claims would be arbitrated. In that

paragraph, it was written three (3) times that the claims would be referred to

binding arbitration under the Federal Arbitration Act. Id. at *2.

      In compelling Griffen to arbitrate his claims, the court highlighted facts

present in that case that weighed in favor of compelling arbitration. The court

stated that “[t]he arbitration clause is contained in the Membership Process Form

which was placed prominently in the front of the application.” Id. at 6. (emphasis




                                           12
        Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 17 of 28




added). The Court also noted that Griffen initialed the specific arbitration

paragraph, acknowledging he understood that single paragraph. Id.

       Although at first glance it may appear that Griffen is persuasive, upon

comparing the facts and circumstances of Griffen to the facts present here, Griffen

should not be considered in deciding whether Plaintiff should be compelled to

arbitrate his claims.2

           2. The Contract is Substantively Unconscionable and Unenforceable.

       Substantive unconscionability looks to whether the arbitration provision

“unreasonably favors the party asserting it.” Salley v. Option One Mortgage Corp.,

925 A.2d 115, 119 (Pa. 2007). Substantive unconscionability refers to contractual

terms that are unreasonably or grossly favorable to one side and to which the

disfavored party does not assent. Denlinger, Inc. v. Dendler, 608 A.2d 1061, 1068

(Pa. Super. 1992).

       The alleged contract is invalid because it is substantively and unfairly one-

sided. The following are examples of the alleged contract grossly favoring

Defendant over Plaintiff:

    - Section 2. A. in the “Definitions” Section, it states, “‘AA’ means any federal
      or state-recognized Arbitration Association or a similar, local group of



2
 Plaintiff also challenges any arbitration clause in the alleged contract and incorporates his Sur-
Reply Briefs to Defendants Babcock and Duttera’s Motions to Compel Arbitration in their
entirety as if fully set forth here. (Doc. 36; Doc. 37).

                                                 13
       Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 18 of 28




       arbitrators selected by Sponsor3 to hear the member’s claim or dispute in
       the area of the Chapter’s location.

                   The “member” (Plaintiff) is not permitted to select the
                    arbitrators, only the Sponsor is.

    - Section 5. A. states “This plan may be amended by Sponsor at any time
      with thirty (30) days notice. (emphasis added)

                   There is no provision allowing the “member” (Plaintiff) to
                    amend the Plan.

    - Section 5. B. states Sponsor may amend the Rules at any time with thirty
      (30) days notice. (emphasis added).

                   There is no provision allowing the “member” (Plaintiff) to
                    amend the Rules.

    - Section 6. states, “This Plan may be terminated by Sponsor at any time.”

                   There is no provision allowing the “member” (Plaintiff) to
                    terminate the Plan.

    - Section 3. Initiation of the Process, Section B. states that if the member
      brings a claim against the fraternity and/or its members, “the fraternity
      shall…select the AA.” (emphasis added).

                   The “member” (Plaintiff) has no say in who the AA will be that
                    will provide the arbitrator to hear the case and, under the
                    contract, the arbitration is binding.

    - Section 5 “Appointment of Arbitrator” states that the AA shall “invite a
      single arbitrator to serve. If there is no approval of an arbitrator through this
      method, the AA shall submit three (3) qualified arbitrators to each Party, and
      each Party shall have one (1) strike, and the remaining name shall serve as
      arbitrator. In the sole discretion of the Fraternity, two (2) additional


3
 “Sponsor” is defined in the contract as the National Fraternity of Kappa Delta Rho. See Exhibit
“A” at 2.B.

                                               14
       Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 19 of 28




      arbitrators may be selected to hear the full trial on the merits of this
      matter.” (emphasis added).

                  The “member” (Plaintiff) does not get extra bites at the apple
                   like the Fraternity does if he does not like the arbitrator
                   selected.

      Before the arbitrator even hears the case, the odds are stacked against

Plaintiff in this alleged contract. The Fraternity/Sponsor ensures that it is getting

an arbitrator of its choosing by solely selecting the organization that will provide

the arbitrators and if the Fraternity/Sponsor is not happy with the arbitrator

selected it is allowed to select two (2) additional arbitrators of its choosing to serve

along with the original arbitrator. This essentially guarantees that the two

arbitrators will outweigh any opinion of the original arbitrator.

      The appointment of the arbitrator is crucial to ensuring a fair outcome as the

arbitrator “has discretion to determine the form, amount and frequency of

discovery by the Parties.” See Exhibit “A” at Section 10. B. In the entirety of the

alleged contract, there are is not even one provision that weighs in favor of or

benefits in a fair manner the “member” (Plaintiff).

      Defendant attempts to hang its hat on the Griffen case again and argues that

the alleged contract here is not substantively unconscionable, but the Griffen

contract is distinguishable. In Griffen, the court noted that the arbitration clause

“does not restrict discovery,” has “no limitation of remedies” and “does not ‘create

an arbitration procedure that favors one party over another.’” Id. at *6. As

                                           15
       Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 20 of 28




explained above, the alleged contract at issue here restricts discovery, limits

Plaintiff’s remedies and strongly favors the fraternity over Plaintiff.

      Defendant also argues that in Plaintiff’s Opposition to Defendants Duttera

and Babcock’s Motions to Compel Arbitration, that Plaintiff does not “point to the

existence of any of the factors set forth in Ostroff.” Def. Br. at 17. There is no

requirement for Plaintiff to solely argue the factors considered in Ostroff v. Alterra

Healthcare Corp., 433 F. Supp. 2d 538 (E.D. Pa. 2006). Ostroff is a case out of the

Eastern District and is non-binding, nonetheless, applying the factors of Ostroff,

still results in a finding of unconscionability. Ostroff says that “numerous factors

may make an arbitration provision substantively unconscionable, including severe

restrictions on discovery, high arbitration costs borne by one party, limitations on

remedies, and curtailed judicial review.” Id. at 543. Ostroff then states that,

“[e]ssentially, an arbitration provision is substantively unconscionable if it

‘create[s] an arbitration procedure that favors one party over another.” Id., citing

Johnson v. West Suburban Bank, 225 F.3d 366, 378 n.5 (3d. Cir. 2000).

      Defendant states that, here, the limitations on discovery are similar to what

is afforded in Federal Court and that the parties could request additional discovery

from the arbitrator upon a showing of good cause. This is an oversimplification.

In reality, the odds are stacked against Plaintiff from the outset by the arbitrator

and AA that are biased in favor of Defendant. In this Court, the case is controlled


                                           16
       Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 21 of 28




by a Federal Judge, who is unbiased and undertakes an oath to decide the matter

fairly and pursuant to the law. This is a stark contrast to the alleged contract,

which states that “[c]onformity to legal rules shall not be necessary.” See Exhibit

“A” at Section 18. A.

      There are genuine issues of material fact as to the “high arbitration costs

borne by one party” factor. In the alleged contract, the fees are contained in

Section 31. See Exhibit “A.” The fees the “member” is required to pay is listed as

$100 if the parties go to non-binding mediation, but $1,000 for arbitration if it is

initiated by the member. The alleged contract says that the National Fraternity

shall pay all other fees for mediation or arbitration, but there is no further

information as to what the additional fees are. Without this information it is

impossible to assess whether the fees for the member is “high” or fair. Although it

is clear that an award of costs is only allowed for the Fraternity, there is no

recourse for the member to get his fees from Defendant if he is successful.

      The factors “limitation on remedies” and “curtail of judicial review” also

weigh in favor of substantive unconscionability. There is no provision in the

alleged contract for judicial review of the award or arbitration proceedings.

Section 30. D. states, “Parties to these Rules shall be deemed to have consented

that judgment upon the award of the arbitrator may be entered and enforced in any

federal or state court having jurisdiction of the Parties.” See Exhibit “A.” The


                                           17
       Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 22 of 28




alleged contract also states that “[t]hese proceedings and any judicial review of

awards under these Rules shall be governed by The Act.” This would prevent a

court from applying binding law and Federal Rules of Civil Procedure and

Evidence, and instead would be forced to apply rules that have been established by

an Arbitration Association, which has been chosen solely at the discretion of the

Fraternity. Id. at Section 33.

      D. It is Against Public Policy to Force Plaintiff, a Victim of Crime, to
         Arbitrate His Claims, Especially Under the Terms of this Agreement.

      Forcing arbitration in this case would be forcing a crime victim to arbitrate

his claims with the perpetrators of the crime. Hazing, assault, and false

imprisonment are crimes under Pennsylvania law. Hazing, assault and false

imprisonment, by their very definitions, are crimes that Plaintiff did not consent to

or have a choice in and were committed by the members of Defendant Kappa Delta

Rho-Iota Chapter. Defendant argues that Plaintiff is not a victim of crime because

there are no pending criminal charges related to Plaintiff being hazed. The failure

to currently have criminal charges pending does not exclude Plaintiff from being a

crime victim. Nonetheless, under the facts here, it is inappropriate to compel

Plaintiff to arbitration. Plaintiff fully incorporates Section II C of his Brief in

Opposition to Defendant Babcock’s Motion to Compel Arbitration as if fully set

forth here. See Doc. 27.



                                           18
      Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 23 of 28




      E. Defendant’s Motion Should be Denied Because it is Opposed by
         Bucknell University, a Non-Signatory, and Would Force Two
         Separate Adjudications of the Same Incident, Facts, and Claims.

      Defendant Bucknell filed an Opposition to Defendants Babcock and

Duttera’s Motions to Compel Arbitration. It is speculation for Defendant to state

that Defendant Bucknell would willingly agree to arbitrate Plaintiff’s claims if

Bucknell’s Motion to Dismiss is denied, especially when Bucknell has not stated or

suggested that. Plaintiff fully incorporates Section II D of his Brief in Opposition

to Defendant Babcock’s Motion to Compel Arbitration as if fully set forth here.

See Doc. 27.

      F. Defendant’s Motion to Stay Should be Denied.

      Defendant argues that 9 U.S.C. § 3 does not require good cause for a stay of

proceedings. However, Section 3 only applies after “being satisfied that the issue

involved in such suit or proceeding is referable to arbitration under such an

agreement…” There is no reason to stay the proceedings in this District when it

has not been determined that arbitration is required since there has also not been a

determination yet that there was a valid agreement to arbitrate.

      Defendant also argues that 42 Pa. C.S.A. § 7304(d) requires that the pending

Action must be stayed while it decides whether to compel Plaintiff to arbitrate his

claims. Subsection (a) of §7304 states that it applies to valid agreements to

arbitrate. Here, Plaintiff is challenging the validity of the alleged agreement and,


                                          19
         Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 24 of 28




therefore, good cause must still be shown by Defendant to stay the proceedings.

Defendant has failed to show good cause. Plaintiff fully incorporates his brief in

Opposition to Defendant Babcock’s Motion to Stay Proceedings as if fully set forth

here. See Doc. 44.

    V.      CONCLUSION

         The Court should deny Defendant’s Motion to Compel Arbitration as for the

reasons above and the fact that there are genuine issues of material fact such as:

    - Whether Plaintiff was a “member” as defined in the contract.

    - The circumstances in which the alleged contract was presented and allegedly
      signed, including but not limited to when it was presented, how it was
      presented, any messaging or instructions provided along with the contract,
      how long Plaintiff had to complete it, and why Plaintiff signed the form. 4

    - Whether the contract at issue applies to the claims brought by Plaintiff as
      Plaintiff did not “participate” in the claims at issue.




4
  Plaintiff does not have this information as Plaintiff believes the form may have been submitted
through a website called Campus Direct run by Bucknell University and/or Kappa Delta Rho
Fraternity. Plaintiff is presently unable to access any forms or communications that had been
previously received through Campus Direct, however, it is anticipated that either the University
or Fraternity would have access to this information.

                                                20
         Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 25 of 28




      However, if the Court does not deny Defendant’s Motion to Compel

Arbitration because the contract was not valid for the reasons stated in this brief,

then Plaintiff respectfully requests that the Court deny Defendant’s Motion as

premature and allow discovery on these issues.

                                               FREIWALD LAW, P.C.



                                        By:    _____________________
                                               AARON J. FREIWALD, ESQUIRE
                                               LAURA E. LAUGHLIN, ESQUIRE
Dated:        January 19, 2021                 Counsel for Plaintiff




                                          21
      Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 26 of 28




                      CERTIFICATE OF WORD COUNT

      I, Aaron J. Freiwald, certify that the Brief in Opposition to Defendant Kappa

Delta Rho-Iota Chapter’s Motion to Compel Arbitration and Stay Proceedings

complies with the word count limit set forth in Local Rule 7.8. The word count as

counted by the Microsoft Word word-processing program used to prepare this brief

states that the brief contains 4,574 words.


                                       ______________________________
                                       Aaron J. Freiwald




                                          22
      Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 27 of 28




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JEAN
                     Plaintiff,               NO. 4:20-CV-01722

            v.

BUCKNELL UNIVERSITY,
NATIONAL FRATERNITY OF
KAPPA DELTA RHO,
KAPPA DELTA RHO – IOTA
CHAPTER,
WILLIAM C. BABCOCK, DILLON
DUTTERA and NICHOLAS
ZANGHETTI
                Defendants

                         CERTIFICATE OF SERVICE

      I, Aaron J. Freiwald, Esquire, hereby certify that a copy of Plaintiff’s Brief

in Opposition to Defendant’s Motion to Compel Arbitration and Stay Proceedings

was served via the Court’s electronic filing upon the following:

Michael E. Baughman, Esquire                   Andrew Benedict, Esquire
Adam Martin, Esquire                           Sharon Piper, Esquire
Troutman Pepper                                Bardsley, Benedict & Cholden, LLP
Suite 200, 100 Market Street                   1600 Market Street
P.O. Box 1181                                  Suite 1310
Harrisburg, PA 17108-1181                      Philadelphia, PA 19103

Harry T. Coleman, Esquire                      Karin Rilley, Esquire
Law Office of Harry T. Coleman                 Office of General Counsel of
41 N. Main Street                              Bucknell University
3rd Floor, Suite 316                           One Dent Drive
Carbondale, PA 18407                           Lewisburg, PA 17837


                                         23
      Case 4:20-cv-01722-MWB Document 48 Filed 01/19/21 Page 28 of 28




E. Laurence Kates, Esquire
Mintzer, Sarowitz, Zeris, Ledva & Meyers, LLP
Centre Square, West Tower
1500 Market Street, Suite 4100
Philadelphia, PA 19102

Gary L. Weber, Esquire
Jessica L. Harlow, Esquire
Mitchell Gallagher, P.C.
10 West Third Street
Williamsport, PA 17701




                                           AARON J. FREIWALD, ESQUIRE

Dated: January 19, 2021




                                      24
